J-S54017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JONATHAN HOLLIN WOLFRAM

                            Appellant                   No. 10 WDA 2017


            Appeal from the Judgment of Sentence December 16, 2016
                   In the Court of Common Pleas of Erie County
               Criminal Division at No(s): CP-25-CR-0000839-2013
                                           CP-25-CR-0002133-2013


BEFORE: OTT, J., MOULTON, J., and FITZGERALD, J.*

MEMORANDUM BY MOULTON, J.:                          FILED OCTOBER 13, 2017

       Jonathan Hollin Wolfram appeals from the December 16, 2016

judgment of sentence entered in the Erie County Court of Common Pleas

following his revocation of probation. Wolfram’s appellate counsel has filed

an Anders1 brief and a petition to withdraw from representation. We affirm

and grant counsel’s petition to withdraw.

       The trial court set forth the history of this case in its Pennsylvania Rule

of Appellate Procedure 1925(a) opinion, which we incorporate herein. See

Rule 1925(a) Opinion, 1/18/17, at 1-2 (“1925(a) Op.”).

____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
       1
           Anders v. California 386 U.S. 738 (1967).
J-S54017-17



     Because counsel has filed a petition to withdraw pursuant to Anders

and its Pennsylvania counterpart, Commonwealth v. Santiago, 978 A.2d

349 (Pa. 2009), we must address counsel’s petition before reviewing the

merits of Wolfram’s underlying claim.    Commonwealth v. Goodwin, 928

A.2d 287, 290 (Pa.Super. 2007). We first address whether counsel’s petition

to withdraw satisfies the procedural requirements of Anders.            To be

permitted to withdraw, counsel must:

         1) petition the court for leave to withdraw stating that,
         after making a conscientious examination of the record,
         counsel has determined that the appeal would be frivolous;
         2) furnish a copy of the brief to the defendant; and 3)
         advise the defendant that he or she has the right to retain
         private counsel or raise additional arguments that the
         defendant deems worthy of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc).

     Here, counsel has stated that after a conscientious examination of the

record, she believes this appeal would be wholly frivolous. Pet. to Withdraw,

6/1/17, at 1. Counsel furnished a copy of the Anders brief to Wolfram, as

well as a letter advising Wolfram that he could seek new counsel or proceed

pro se. We conclude that counsel’s petition to withdraw complies with the

procedural dictates of Anders.

     We    next   address   whether    counsel’s   Anders   brief   meets   the

requirements established by the Pennsylvania Supreme Court in Santiago.

The brief must:



                                      -2-
J-S54017-17


         (1) provide a summary of the procedural history and facts,
         with citations to the record; (2) refer to anything in the
         record that counsel believes arguably supports the appeal;
         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding
         that the appeal is frivolous. Counsel should articulate the
         relevant facts of record, controlling case law, and/or
         statutes on point that have led to the conclusion that the
         appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel’s brief provided a summary of the procedural history and the

facts with appropriate citations to the record. Anders Br. at 4-6. Counsel’s

brief states that she reviewed the record and determined that any appeal

would be frivolous, and set forth her reasons for that conclusion. Id. at 8-9.

Accordingly, counsel has substantially complied with the requirements of

Anders and Santiago.

      Wolfram has not filed a pro se brief or a counseled brief with new,

privately-retained counsel.   We, therefore, review the issue raised in the

Anders brief.

      Wolfram raises the following issue: “Whether the sentence of the trial

court is manifestly excessive, unreasonable and inconsistent with the

objectives of the Sentencing Guidelines given the fact that the trial court did

not give consideration to mitigating factors presented to the court by

[Wolfram].” Anders Br. at 3.

      Wolfram is raising a challenge to the discretionary aspects of his

sentence.   “Challenges to the discretionary aspects of sentencing do not

entitle an appellant to review as of right.”   Commonwealth v. Allen, 24


                                     -3-
J-S54017-17


A.3d 1058, 1064 (Pa.Super. 2011). Before we address such a challenge, we

determine:

        (1) whether the appeal is timely; (2) whether [a]ppellant
        preserved his issue; (3) whether [a]ppellant’s brief
        includes a concise statement of the reasons relied upon for
        allowance of appeal with respect to the discretionary
        aspects of sentence; and (4) whether the concise
        statement raises a substantial question that the sentence
        is appropriate under the [S]entencing [C]ode.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super. 2013) (quoting

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa.Super. 2006)).

     Wolfram has timely appealed and has included a concise statement of

reasons relied upon for allowance of appeal in his brief. Wolfram, however,

did not preserve his issue in his post-sentence motion or at the time of

sentencing.   See Commonwealth v. Lamonda, 52 A.3d 365, 371

(Pa.Super. 2012) (“Issues challenging the discretionary aspects of a

sentence must be raised in a post-sentence motion or by presenting the

claim to the trial court during the sentencing proceedings.”) (quotation

omitted). Wolfram has, therefore, waived his sentencing claim.

     Further, Wolfram has failed to raise a substantial question for our

review. A substantial question exists where a defendant raises a “plausible

argument that the sentence violates a provision of the [S]entencing [C]ode

or is contrary to the fundamental norms of the sentencing process.”

Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa.Super. 2013)

(quotation omitted).    Additionally, “this Court has held on numerous



                                   -4-
J-S54017-17


occasions that a claim of inadequate consideration of mitigating factors does

not raise a substantial question for our review.”        Commonwealth v.

Caldwell, 117 A.3d 763, 769 (Pa.Super.) (quoting Commonwealth v.

Disalvo, 70 A.3d 900, 903 (Pa.Super. 2013)), app. denied, 126 A.3d 1282

(Pa. 2015). Therefore, Wolfram’s claim that the trial court did not properly

consider mitigating factors does not raise a substantial question for our

review. See id.

       Even if Wolfram had preserved his issue and raised a substantial

question, we would conclude it lacks merit. In its Rule 1925(a) opinion, the

trial court applied the relevant law and concluded that there were substantial

reasons for the sentence imposed and that it considered the mitigating

factors presented via post-sentence letters. We agree with, and adopt, the

well-reasoned opinion of the Honorable William R. Cunningham.            See

1925(a) Op. at 3-9. Further, at the revocation hearing, the trial court stated

that it read the revocation summary and the pre-sentence report,2 listened

to the evidence presented, and explained the concerns it had in regards to

Wolfram.


____________________________________________


       2
         “Where pre-sentence reports exist, we . . . presume that the
sentencing judge was aware of relevant information regarding the
defendant’s character and weighed those considerations along with
mitigating statutory factors.” Commonwealth v. Macias, 968 A.2d 773,
778 (Pa.Super. 2009) (quoting Commonwealth v. Devers, 546 A.2d 12,
18 (Pa. 1988)).



                                           -5-
J-S54017-17


     Judgment of sentence affirmed.   Petition for leave to withdraw as

counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/1027




                                -6-
Circulated 10/04/2017 10:47 AM